The opinion of the Court was delivered by
Willard, A. J.
The decree appealed from is clearly not final in the sense entitling it to be brought in this Court. The decree merely determines an important question on which the rights of the parties may, to some extent, depend, but establishes no rights as between the parties plaintiff and defendant.
Several persons unite as plaintiff, alleging that they are holders of bills issued by the Farmers’ and Exchange Bank. They seek to recover the amount of these bills from certain defendants, who, they allege, were stockholders of the bank at the time of its failure, and, as such, liable, personally, under the statute, on account of such obligations, to an extent equal to twice the amount of stock held by them.
This claim involves an important question, namely, at what period of time must the bank be regarded as having failed, in the sense of the statute. Two periods were alleged, one in 1860, when the bank ceased to make specie payments, and one in 1865, when it was ascertained to be insolvent. The decree fixes the period of failure in I860. Before the rights of the parties can be fixed, as it regards *115the bearing of this question of the date of failure upon them, it must be ascertained whether the bills held by the plaintiffs were issued and in circulation at such date of failure, and whether the defendants were stockholders at that time. There appear to be, in addition to these, other questions that may have to be brought to a solution before a final decree can pass, but for the present purpose it is enough to know that the rights of the parties have not been passed upon to such an extent as to show that they will ultimately be entitled to a decree. We cannot say, from the record before us, but that the complaint will finally be dismissed, as against all the plaintiffs, for the want of a substantial interest in the question passed upon by the decree.
A decree or judgment cannot be regarded as final that leaves in doubt the question whether the plaintiff will, in the end, be entitled to recover. Such a decree may pass upon an important question material to be considered in its bearing on the result of the case, but it is the office of a decree to go further than to settle the question on which the rights of the parties depend — it must ascertain and fix these rights to an extent amounting to a substantial termination of all questions directly at issue in the case.
The present decree stops short of reaching this point, and, by its terms, ordering a reference to ascertain certain facts, contemplates a further hearing in the Circuit Court before a final adjudication is reached.
The decree, not being final, is not appealable into this Court at the present stage of the proceedings, and the appeal must be dismissed.
Moses, C. J., and Wright, A. J., concurred. •